788 So.2d 403 (2001)
FEDERATED NATIONAL INSURANCE COMPANY, Appellant,
v.
PHYSICIANS CHARTER SERVICES, Appellee.
Nos. 3D00-2094, 3D00-2093, 3D00-2092.
District Court of Appeal of Florida, Third District.
July 5, 2001.
*404 Conroy, Simberg, Ganon, Krevans & Abel, and Hinda Klein (Hollywood), for appellant.
Frank E. Amsalem, North Miami Beach, for appellee.
Before SCHWARTZ, C.J., and GERSTEN, and GODERICH, JJ.
PER CURIAM.
We reverse the three separate summary judgments rendered in declaratory judgment actions brought by appellee, Physicians Charter Services, Inc. ("PCS"), against appellant, Federated National Insurance Company ("Federated").
PCS is not entitled to recover Personal Injury Protection (PIP) benefits for magnetic resonance imaging services allegedly provided to Federated's insureds, because PCS does not perform necessary medical services and is not a "physician, hospital, clinic, or other person or institution lawfully rendering treatment to an injured person for a bodily injury covered by PIP insurance." § 627.736, Fla. Stat. (2000). There is no provision in Florida's personal injury protection statutes for the payment of policy benefits to a third party who has not performed medical services. Thus the trial court erred in finding Federated liable for payment of PIP benefits to PCS, and in granting the final summary judgments in favor of PCS. Accordingly, the orders below are reversed.
Reversed.